    Case 19-34054-sgj11 Doc 1043 Filed 09/11/20                      Entered 09/11/20 10:02:26              Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed September 10,
 2020
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                      §
     In re:                                                           § Chapter 11
                                                                      §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                             § Case No. 19-34054-sgj11
                                                                      §
                                         Debtor.                      § Re: Docket No. 971

          ORDER GRANTING SECOND INTERIM APPLICATION FOR COMPENSATION
         AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES
         LLP, AS COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION, FOR THE
                    PERIOD FROM APRIL 1, 2020 THROUGH JULY 31, 2020

              Upon consideration of the Second Interim Application for Compensation and

     Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel for the Debtor

     and Debtor in Possession, for the Period from April 1, 2020 through July 31, 2020 [Docket

     No. 971] (“Application”) 2 of Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) for allowance of


     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
      Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to them in the
     Application.



     DOCS_DE:230578.1 36027/001
Case 19-34054-sgj11 Doc 1043 Filed 09/11/20             Entered 09/11/20 10:02:26        Page 2 of 2




compensation for professional services rendered in the above-captioned case during the period

from April 1, 2020 through July 31, 2020 (the “Compensation Period”), it is HEREBY

ORDERED THAT:

        1.       PSZ&J is granted interim allowance of compensation in the amount of

$3,470,794.50 for the Compensation Period.

        2.       PSZ&J is granted interim allowance of reimbursement for expenses incurred in the

amount of $12,205.15 for the Compensation Period.

        3.       The Debtor is authorized and directed to remit payment to PSZ&J of such

allowed compensation and expense reimbursement amounts totaling $3,482,999.65, less any and

all amounts previously paid on account of such fees and expenses.

        4.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

                                      ###END OF ORDER###




DOCS_DE:230578.1 36027/001                         2
